Citation Nr: 1706868	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-01 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (DM).  

2.  Entitlement to an initial rating in excess of 20 percent for polyuria with sleep impairment and chronic fatigue.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy (PN) of the right lower extremity (RLE).  

4.  Entitlement to an initial rating in excess of 10 percent for PN of the left lower extremity (LLE).  


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to January 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2011 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the 20 percent rating in effect for DM was confirmed and continued.  Service connection was established for polyuria with sleep impairment and chronic fatigue, and a 20 percent rating was assigned, effective March 20, 2010.  In the December 2011 rating action, in pertinent part, service connection was established for PN of the RLE and the LLE.  Each disability was assigned a 10 percent disability evaluation, effective from April 19, 2007.  The appeal as to these issues continues.  

A hearing was scheduled before the Board in November 2016 at the Central Office location in Washington, DC.  However, a request to withdraw the hearing was received that same month.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  



REMAND

With regard to the claims for higher ratings for DM, polyuria, and PN of the lower extremities, the Veteran contends that those disabilities have worsened and are of greater severity than evaluated by the currently assigned disability ratings.  The Board notes that the Veteran was last provided VA examinations in April 2010 and August 2011.  Following the 2010 examination, service connection was granted for PN.  Following the 2011 examination, service connection was granted for PN.  Also of record is a private report from January 2012 which shows that the Veteran continues to be treated for diabetic neuropathy.  

To ensure that the record indicates the current severity of the Veteran's service-connected DM, polyuria, and PN of the lower extremities, more contemporaneous examinations are warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for DM, polyuria with sleep impairment and chronic fatigue, or PN of the right or left lower extremities, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and current level of severity of her service-connected DM.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner (i.e. glycated hemoglobin (A1C) testing, random plasma glucose testing, fasting plasma glucose testing, and/or oral glucose tolerance blood testing).  Additionally, the examiner should elicit from the Veteran a complete history of her diabetes symptomatology and treatment.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of her history, her current symptomatology, and all associated functional and occupational limitations found.  

In particular, the examiner should describe the Veteran's requirement for insulin, if any; her requirement for an oral hypoglycemic agent, if any; her requirement for a restricted diet, if any; and the extent of regulation of activities, if any.  Additionally, the examiner should address whether the Veteran has had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, and any other diabetic complications found to be present.  

The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of polyuria with sleep impairment and chronic fatigue.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  All pertinent symptomatology and findings must be reported in detail, including urinary frequency, voiding dysfunction, urinary retention, sleep impairment, and chronic fatigue as well as a discussion of any specific functional impairment associated with the disability.  

4.  Also schedule the Veteran for an appropriate VA examination to assess the current severity of right and left lower extremity PN.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  The specific nerves affected in the Veteran's right and left lower extremities must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe and explain the basis for that distinction based on findings and any test results.  If complete paralysis is found, the examiner should state what finding led to that conclusion.  A complete rationale for all opinions should be provided.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

